Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					    35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (U.S. Pub. No. 2006/0242492) in view of Lee et al. (U.S. Pub. No. 2018/0090227).
With respect to claim 1, the Hoffman et al. reference teaches a memory cell array comprising a plurality of regular memory blocks and a plurality of redundant memory blocks, wherein the plurality of regular memory blocks are configured to store data (see fig. 1, 120) and ([0006] - memory device is to provide a redundant memory cell array in addition to the normal memory cell array of the memory device, wherein, the redundant memory cell array comprises one or more redundant blocks of memory cells used to replace one or more normal blocks of memory cells of the normal memory cell array); a redundant fuse circuit comprising a plurality of fuse groups configured to record a plurality of repair information, wherein each of the plurality of repair information is associated with a corresponding one of the plurality of redundant memory blocks ([0007] - the redundant memory cell array has one or more programmable redundancy determining units attached thereto, one for each redundant block, wherein, the redundancy determining unit is typically programmed by blowing one or more fusible links, i.e., an address fuse, for each address bit input of the memory device. Also, the address fuses may be conventional fuses, requiring an external device, such as a laser, for blowing), and each of the plurality of repair information comprises: a repair address configured to indicate a position of the regular memory block that is to be replaced by the associated redundant memory block ([0007] - during testing of the memory chip, if a normal block of the normal memory cell array is found defective, the redundancy determining unit is programmed to select a non-defective redundant block if the address of the defective normal block is applied to the memory device) and ([0038]);  a first enable bit configured to record a usage state of a corresponding one of the plurality of fuse groups ([0008] - the address fuses may be selectively blown externally (e.g., by a laser), or internally, for example, utilizing an on-chip voltage or current source and a plurality of selection-circuits to select unique fuses from existing sets of fuses based on certain input-criteria (e.g., a set of address-bits, enable bits, etc.)) and ([0047]); and a second enable bit configured to enable a corresponding one of the plurality of redundant memory blocks ([0008] - the address fuses may be selectively blown externally (e.g., by a laser), or internally, for example, utilizing an on-chip voltage or current source and a plurality of selection-circuits to select unique fuses from existing sets of fuses based on certain input-criteria (e.g., a set of address-bits, enable bits, etc.)), ([0026] - For example, the resolution of pass/fail information may be increased by providing a pass/fail result for each bit of an array (e.g., a 0 on a data pin may signify a pass, while a 1 may signify a fail), which may be useful where bits of an array may be replaced by different redundant elements) and ([0047]).
The Hoffman et al.  reference does not teach and a memory controller coupled with the memory cell array and the redundant fuse circuit and configured to perform an operation on a target memory block according to an operation address and to determine whether the target memory block is bad, wherein the memory controller comprises a plurality of determining circuits, and each of the plurality of determining circuits generates a hit signal according to the operation address, the repair address, the first enable bit, and the second enable bit, wherein when the target memory block is bad, and the determining circuit of the memory controller generates the hit signal, the memory controller disables the redundant memory block that is bad according to the hit signal.
  The Lee et al. reference teaches and a memory controller coupled with the memory cell array and the redundant fuse circuit and configured to perform an operation on a target memory block according to an operation address and to determine whether the target memory block is bad, wherein the memory controller comprises a plurality of determining circuits, and each of the plurality of determining circuits generates a hit signal according to the operation address, the repair address, the first enable bit, and the second enable bit ([0005 – 0006] - a semiconductor memory device may additionally include a redundant memory cell for repairing a defective normal memory cell which is referred to as ‘a repair target memory cell’, along with normal memory cells. Further, the semiconductor memory device may include a redundancy control circuit which senses the repair target memory cell through a test in advance), wherein when the target memory block is bad, and the determining circuit of the memory controller generates the hit signal, the memory controller disables the redundant memory block that is bad according to the hit signal ([0082]) and ([0087] - the repair control circuit 170 may disable the repair activation signal TXREDB to a logic high level, output the target row address ATROW<0:14> as the final target row address ATROWD<0:14>, and invert the repair activation signal TXREDB and output the inverted repair activation signal TXREDB as the post-repair activation signal TXRED).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and LEE et al. to incorporate the limitations of and a memory controller coupled with the memory cell array and the redundant fuse circuit and configured to perform an operation on a target memory block according to an operation address and to determine whether the target memory block is bad, wherein the memory controller comprises a plurality of determining circuits, and each of the plurality of determining circuits generates a hit signal according to the operation address, the repair address, the first enable bit, and the second enable bit, wherein when the target memory block is bad, and the determining circuit of the memory controller generates the hit signal, the memory controller disables the redundant memory block that is bad according to the hit signal into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and LEE et al. references for reliability ([0115] - LEE et al.).
With respect to claim 2, all of the limitations of claim 1 have been addressed.
The Hoffman et al.  reference does not teach wherein when the target memory block is bad, the memory controller determines whether an available fuse group is present in the plurality of fuse groups according to the first enable bit, and when the available fuse group is present in the redundant fuse circuit, the memory controller records new repair information in the redundant fuse circuit after the hit signal is generated, so as to replace the target memory block with the redundant memory block associated with the new repair information. 
  The Lee et al. reference teaches wherein when the target memory block is bad, the memory controller determines whether an available fuse group is present in the plurality of fuse groups according to the first enable bit, and when the available fuse group is present in the redundant fuse circuit, the memory controller records new repair information in the redundant fuse circuit after the hit signal is generated, so as to replace the target memory block with the redundant memory block associated with the new repair information ([0005 – 0006] - a semiconductor memory device may additionally include a redundant memory cell for repairing a defective normal memory cell which is referred to as ‘a repair target memory cell’, along with normal memory cells. Further, the semiconductor memory device may include a redundancy control circuit which senses the repair target memory cell through a test in advance).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and LEE et al. to incorporate the limitations of and a memory controller coupled with the memory cell array and the redundant fuse circuit and configured to perform an operation on a target memory block according to an operation address and to determine whether the target memory block is bad, wherein the memory controller comprises a plurality of determining circuits, and each of the plurality of determining circuits generates a hit signal according to the operation address, the repair address, the first enable bit, and the second enable bit, wherein when the target memory block is bad, and the determining circuit of the memory controller generates the hit signal, the memory controller disables the redundant memory block that is bad according to the hit signal into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and LEE et al. references for reliability ([0115] - LEE et al.).
With respect to claim 3, all of the limitations of claim 2 have been addressed.
The Hoffman et al.  reference does not teach wherein the memory controller comprises: a content addressable memory (CAM) circuit, comprising the plurality of determining circuits and a plurality of latches coupled with the plurality of determining circuits respectively, wherein the plurality of latches are configured to load in the plurality of repair information from the redundant fuse circuit, and each of the plurality of determining circuits is configured to generate the hit signal when each of the plurality of determining circuits determines that the operation address is the same as any one of the repair address in the redundant fuse circuit, a corresponding one of the plurality of fuse groups has been used, and a corresponding one of the plurality of redundant memory blocks is enabled; and a control circuit coupled with the CAM circuit and configured to provide the operation 15 address to the CAM circuit and change a logic level of the second enable bit in the repair information corresponding to the repair address that is the same as the operation address recorded by the redundant fuse circuit according to the hit signal, so as to disable the corresponding redundant memory block. 
  The Lee et al. reference teaches wherein the memory controller comprises: a content addressable memory (CAM) circuit, comprising the plurality of determining circuits and a plurality of latches coupled with the plurality of determining circuits respectively, wherein the plurality of latches are configured to load in the plurality of repair information from the redundant fuse circuit, and each of the plurality of determining circuits is configured to generate the hit signal when each of the plurality of determining circuits determines that the operation address is the same as any one of the repair address in the redundant fuse circuit, a corresponding one of the plurality of fuse groups has been used, and a corresponding one of the plurality of redundant memory blocks is enabled ([0047 – 0049] -  the fuse circuit 150 may output first to 64.sup.th fuse data FDATA0 to FDATA63 that respectively correspond to the repair addresses programmed in the fuse cells in response to a boot-up signal BOOTUP, wherein, the fuse information storage 160 may include 64 latch circuits (not shown) that respectively store the first to 64.sup.th fuse data FDATA0 to FDATA63 which are received from the fuse circuit 150 and the repair control circuit 170 may generate a repair activation signal TXREDB and a 6-bit repair control signal RP_CTRL<0:5> by encoding the signal of the first to 64.sup.th fuse lines FL0 to FL63, and may map the 6-bit repair control signal RP_CTRL<0:5> to some bits of the target row address ATROW<0:14> such that the repair activation signal TXREDB or the post-repair activation signal TXRED may be used as a signal for deciding whether or not to form a redundant path between the repair target word line of the normal cell region 112 and a redundant word line of the redundancy cell region 114); and a control circuit coupled with the CAM circuit and configured to provide the operation address to the CAM circuit and change a logic level of the second enable bit in the repair information corresponding to the repair address that is the same as the operation address recorded by the redundant fuse circuit according to the hit signal, so as to disable the corresponding redundant memory block ([0049] - the repair control circuit 170 may invert the repair activation signal TXREDB and output a post-repair activation signal TXRED. However, this is just an example, and the repair activation signal TXREDB or the post-repair activation signal TXRED may be used as a signal for deciding whether or not to form a redundant path between the repair target word line of the normal cell region 112 and a redundant word line of the redundancy cell region 114).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and LEE et al. to incorporate the limitations of wherein the memory controller comprises: a content addressable memory (CAM) circuit, comprising the plurality of determining circuits and a plurality of latches coupled with the plurality of determining circuits respectively, wherein the plurality of latches are configured to load in the plurality of repair information from the redundant fuse circuit, and each of the plurality of determining circuits is configured to 10 generate the hit signal when each of the plurality of determining circuits determines that the operation address is the same as any one of the repair address in the redundant fuse circuit, a corresponding one of the plurality of fuse groups has been used, and a corresponding one of the plurality of redundant memory blocks is enabled; and a control circuit coupled with the CAM circuit and configured to provide the operation 15 address to the CAM circuit and change a logic level of the second enable bit in the repair information corresponding to the repair address that is the same as the operation address recorded by the redundant fuse circuit according to the hit signal, so as to disable the corresponding redundant memory block into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and LEE et al. references for reliability ([0115] - LEE et al.).
With respect to claim 4, all of the limitations of claim 3 have been addressed.
The Hoffman et al.  reference does not teach wherein during a power on period, the control circuit loads the plurality of repair information from the redundant fuse circuit into the plurality of latches of the CAM circuit. 
  The Lee et al. reference teaches wherein during a power on period, the control circuit loads the plurality of repair information from the redundant fuse circuit into the plurality of latches of the CAM circuit ([0047] - The fuse circuit may include fuse cells (not shown) for programming the repair addresses of repair target memory cells, and output fuse data that include the repair addresses that are programmed in the fuse cells and a fuse enable signal, wherein, the fuse circuit may output first to 64.sup.th fuse data FDATA0 to FDATA63 that respectively correspond to the repair addresses programmed in the fuse cells in response to a boot-up signal BOOTUP, and the fuse information storage may include 64 latch circuits (not shown) that respectively store the first to 64.sup.th fuse data FDATA0 to FDATA63 which are received from the fuse circuit).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and LEE et al. to incorporate the limitations of wherein during a power on period, the 20 control circuit loads the plurality of repair information from the redundant fuse circuit into the plurality of latches of the CAM circuit into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and LEE et al. references for reliability ([0115] - LEE et al.).
With respect to claim 5, all of the limitations of claim 1 have been addressed.
The Hoffman et al.  reference does not teach wherein each of the plurality of determining circuits comprises: a plurality of XNOR gates configured to compare the operation address with the repair address; an inverter configured to receive the first enable bit and output a reverse value of the first enable bit; and an AND gate configured to receive an output of the plurality of XNOR gates, the reverse value of the first enable bit, and the second enable bit, and generate the hit signal.
 The Lee et al. reference teaches wherein each of the plurality of determining circuits comprises: a plurality of XNOR gates configured to compare the operation address with the repair address ([0081] - the comparator COMP1 compares an output signal of the second latch LAT2 with the corresponding bit ATROW<1> of the target row address ATROW<1:12>); an inverter configured to receive the first enable bit and output a reverse value of the first enable bit ([0081] - the second latch LAT2 may be formed of an inverter latch and an inverter, the comparator COMP1 may be formed of an exclusive NOR (XNOR) gate for performing an exclusive NOR operation and an inverter, and the second switch SW2 may be an NMOS transistor) and ([0048]); and an AND gate configured to receive an output of the plurality of XNOR gates, the reverse value of the first enable bit, and the second enable bit, and generate the hit signal ([0081] - the second latch LAT2 may be formed of an inverter latch and an inverter, the comparator COMP1 may be formed of an exclusive NOR (XNOR) gate for performing an exclusive NOR operation and an inverter, and the second switch SW2 may be an NMOS transistor) and ([0048]).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and LEE et al. to incorporate the limitations of wherein each of the plurality of determining circuits comprises: a plurality of XNOR gates configured to compare the operation address with the repair address; an inverter configured to receive the first enable bit and output a reverse value of the first enable bit; and an AND gate configured to receive an output of the plurality of XNOR gates, the reverse value of the first enable bit, and the second enable bit, and generate the hit signal into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and LEE et al. references for reliability ([0115] - LEE et al.).
With respect to claim 6, all of the limitations of claim 1 have been addressed.
The Hoffman et al.  reference does not teach wherein the memory controller performs a diagnostic operation on the target memory block according to the operation address, and determines whether the target memory block is bad according to a result of the diagnostic operation, wherein if the target memory block is not bad, the memory controller increments the operation address, so as to perform the diagnostic operation on a next memory block.
 The Lee et al. reference teaches wherein the memory controller performs a diagnostic operation on the target memory block according to the operation address, and determines whether the target memory block is bad according to a result of the diagnostic operation, wherein if the target memory block is not bad, the memory controller increments the operation address, so as to perform the diagnostic operation on a next memory block ([0005] -  the semiconductor memory device may include a redundancy control circuit which senses the repair target memory cell through a test in advance).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and LEE et al. to incorporate the limitations of wherein the memory controller performs a diagnostic operation on the target memory block according to the operation address, and determines whether the target memory block is bad according to a result of the diagnostic operation, wherein if the target memory block is not bad, the memory controller increments the operation address, so as to perform the diagnostic operation on a next memory block into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and LEE et al. references for reliability ([0115] - LEE et al.).
With respect to claim 11, the Hoffman et al. reference teaches recording a plurality of repair information, wherein each of the plurality of repair information is associated with one of the plurality of redundant memory blocks ([0007] - the redundant memory cell array has one or more programmable redundancy determining units attached thereto, one for each redundant block, wherein, the redundancy determining unit is typically programmed by blowing one or more fusible links, i.e., an address fuse, for each address bit input of the memory device. Also, the address fuses may be conventional fuses, requiring an external device, such as a laser, for blowing), and each of the plurality of repair information comprises: a repair address configured to indicate a position of the regular memory block that is to be replaced by the associated redundant memory block ([0007] - during testing of the memory chip, if a normal block of the normal memory cell array is found defective, the redundancy determining unit is programmed to select a non-defective redundant block if the address of the defective normal block is applied to the memory device) and ([0038]);  a first enable bit configured to record a usage state of a fuse in the redundant fuse circuit ([0008] - the address fuses may be selectively blown externally (e.g., by a laser), or internally, for example, utilizing an on-chip voltage or current source and a plurality of selection-circuits to select unique fuses from existing sets of fuses based on certain input-criteria (e.g., a set of address-bits, enable bits, etc.)) and ([0047]); and a second enable bit configured to enable the redundant memory block ([0008] - the address fuses may be selectively blown externally (e.g., by a laser), or internally, for example, utilizing an on-chip voltage or current source and a plurality of selection-circuits to select unique fuses from existing sets of fuses based on certain input-criteria (e.g., a set of address-bits, enable bits, etc.)) and ([0047]).
The Hoffman et al.  reference does not teach performing an operation on a target memory block according to an operation address and to determining whether the target memory block is bad; generating a hit signal according to the operation address, the repair address, the first enable bit, and the second enable bit when the target memory block is bad; and disabling the redundant memory block that is bad according to the hit signal.
  The Lee et al. reference teaches performing an operation on a target memory block according to an operation address and to determining whether the target memory block is bad ([0005 – 0006] - a semiconductor memory device may additionally include a redundant memory cell for repairing a defective normal memory cell which is referred to as ‘a repair target memory cell’, along with normal memory cells. Further, the semiconductor memory device may include a redundancy control circuit which senses the repair target memory cell through a test in advance); generating a hit signal according to the operation address, the repair address, the first enable bit, and the second enable bit when the target memory block is bad ([0005 – 0006]); and disabling the redundant memory block that is bad according to the hit signal ([0082]) and ([0087] - the repair control circuit 170 may disable the repair activation signal TXREDB to a logic high level, output the target row address ATROW<0:14> as the final target row address ATROWD<0:14>, and invert the repair activation signal TXREDB and output the inverted repair activation signal TXREDB as the post-repair activation signal TXRED).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and LEE et al. to incorporate the limitations of performing an operation on a target memory block according to an operation address and to determining whether the target memory block is bad; generating a hit signal according to the operation address, the repair address, the first enable bit, and the second enable bit when the target memory block is bad; and disabling the redundant memory block that is bad according to the hit signal into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and LEE et al. references for reliability ([0115] - LEE et al.).
With respect to claim 12, all of the limitations of claim 11 have been addressed.
The Hoffman et al.  reference does not teach determining whether an available fuse group is present in the plurality of fuse groups according to the first enable bit before generating the hit signal. 
  The Lee et al. reference teaches determining whether an available fuse group is present in the plurality of fuse groups according to the first enable bit before generating the hit signal ([0008] - the address fuses may be selectively blown externally (e.g., by a laser), or internally, for example, utilizing an on-chip voltage or current source and a plurality of selection-circuits to select unique fuses from existing sets of fuses based on certain input-criteria (e.g., a set of address-bits, enable bits, etc.)).
  Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and LEE et al. to incorporate the limitations of determining whether an available fuse group is present in the plurality of fuse groups according to the first enable bit before generating the hit signal into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and LEE et al. references for reliability ([0115] - LEE et al.).
With respect to claim 13, all of the limitations of claim 12 have been addressed.
The Hoffman et al.  reference does not teach  recording new repair information in the redundant fuse circuit after disabling the redundant memory block that is bad when the available fuse group is present in the redundant fuse circuit, so as to replace the target memory block with the redundant memory block associated with the new repair information.
. 
  The Lee et al. reference teaches recording new repair information in the redundant fuse circuit after disabling the redundant memory block that is bad when the available fuse group is present in the redundant fuse circuit, so as to replace the target memory block with the redundant memory block associated with the new repair information ([0047] - The fuse circuit may include fuse cells (not shown) for programming the repair addresses of repair target memory cells, and output fuse data that include the repair addresses that are programmed in the fuse cells and a fuse enable signal, wherein, the fuse circuit may output first to 64.sup.th fuse data FDATA0 to FDATA63 that respectively correspond to the repair addresses programmed in the fuse cells in response to a boot-up signal BOOTUP, and the fuse information storage may include 64 latch circuits (not shown) that respectively store the first to 64.sup.th fuse data FDATA0 to FDATA63 which are received from the fuse circuit).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and LEE et al. to incorporate the limitations of recording new repair information in the redundant fuse circuit after disabling the redundant memory block that is bad when the available fuse group is present in the redundant fuse circuit, so as to replace the target memory block with the redundant memory block associated with the new repair information into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and LEE et al. references for reliability ([0115] - LEE et al.).
With respect to claim 14, all of the limitations of claim 11 have been addressed.
The Hoffman et al.  reference does not teach  wherein generating the hit signal comprises: determining whether the operation address is the same as any one of the repair address that is recorded, determining whether a corresponding one of the plurality of fuse groups has been used according to the first enable bit in the repair information corresponding to the repair address that is the same as the operation address, and determining whether a corresponding one of the plurality of redundant memory blocks is enabled according to the second enable bit; and generating the hit signal when the operation address is the same as the repair address that is recorded, the corresponding one of the plurality of fuse groups has been used, and the corresponding one of the plurality of redundant memory blocks is enabled, wherein disabling the redundant memory block that is bad according to the hit signal comprises: changing a logic level of the second enable bit in the repair information corresponding to the repair address that is recorded and that is the same as the operation address when the hit signal is generated, so as to disable the corresponding redundant memory block.
  The Lee et al. reference teaches wherein generating the hit signal comprises: determining whether the operation address is the same as any one of the repair address that is recorded ([0010] - a fuse information storage including N latch circuits for storing the fuse data, wherein each of the N latch circuits drives fuse lines assigned from N fuse lines based on the fuse enable signals and a comparison result of the corresponding repair addresses and an input or operational address), determining whether a corresponding one of the plurality of fuse groups has been used according to the first enable bit in the repair information corresponding to the repair address that is the same as the operation address ([0011]  - wherein the N latch circuits drive fuse lines assigned from N fuse lines based on fuse enable signals of the fuse data and a comparison result of repair addresses of the fuse data and an input address), and determining whether a corresponding one of the plurality of redundant memory blocks is enabled according to the second enable bit ([0047 – 0049]); and generating the hit signal when the operation address is the same as the repair address that is recorded, the corresponding one of the plurality of fuse groups has been used, and the corresponding one of the plurality of redundant memory blocks is enabled ([0032] -  compare the repair information INF_R received from the latch circuit 16 with a row address ATROW that is inputted from the outside of the semiconductor memory device, and output a repair control signal HITSUM, wherein, if the repair information INF_R is the same as the row address ATROW, the redundancy control circuit 17 enables the repair control signal HITSUM and outputs the enabled repair control signal HITSUM), wherein disabling the redundant memory block that is bad according to the hit signal comprises: changing a logic level of the second enable bit in the repair information corresponding to the repair address that is recorded and that is the same as the operation address when the hit signal is generated, so as to disable the corresponding redundant memory block ([0087] - when the fuse enable signals of the first to 64.sup.th fuse data FDATA0 to FDATA63 are disabled or the repair addresses of the first to 64.sup.th fuse data FDATA0 to FDATA63 do not coincide with the target row address ATROW<1:12>, the fuse information storage 160 may drive all the first to 64.sup.th fuse lines FL0 to FL63 with the ground voltage level).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and LEE et al. to incorporate the limitations of wherein generating the hit signal comprises: determining whether the operation address is the same as any one of the repair address that is recorded, determining whether a corresponding one of the plurality of fuse groups has been used according to the first enable bit in the repair information corresponding to the repair address that is the same as the operation address, and determining whether a corresponding one of the plurality of redundant memory blocks is enabled according to the second enable bit; and generating the hit signal when the operation address is the same as the repair address that is recorded, the corresponding one of the plurality of fuse groups has been used, and the corresponding one of the plurality of redundant memory blocks is enabled, wherein disabling the redundant memory block that is bad according to the hit signal comprises: changing a logic level of the second enable bit in the repair information corresponding to the repair address that is recorded and that is the same as the operation address when the hit signal is generated, so as to disable the corresponding redundant memory block into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and LEE et al. references for reliability ([0115] - LEE et al.).
 With respect to claim 15, all of the limitations of claim 11 have been addressed.
The Hoffman et al.  reference does not teach  wherein generating the hit signal comprises: comparing the operation address with the repair address through a plurality of XNOR gates; receiving the first enable bit through an inverter, and outputting a reverse value of the first enable bit; and receiving an output of the plurality of XNOR gates, the reverse value of the first enable bit, and the second enable bit through an AND gate, and generating the hit signal.
 The Lee et al. reference teaches wherein generating the hit signal comprises: comparing the operation address with the repair address through a plurality of XNOR gates ([0081] - the comparator COMP1 compares an output signal of the second latch LAT2 with the corresponding bit ATROW<1> of the target row address ATROW<1:12>); an inverter configured to receive the first enable bit and output a reverse value of the first enable bit ([0081] - the second latch LAT2 may be formed of an inverter latch and an inverter, the comparator COMP1 may be formed of an exclusive NOR (XNOR) gate for performing an exclusive NOR operation and an inverter, and the second switch SW2 may be an NMOS transistor) and ([0048]); receiving the first enable bit through an inverter, and outputting a reverse value of the first enable bit; and receiving an output of the plurality of XNOR gates, the reverse value of the first enable bit, and the second enable bit through an AND gate, and generating the hit signal ([0081] - the second latch LAT2 may be formed of an inverter latch and an inverter, the comparator COMP1 may be formed of an exclusive NOR (XNOR) gate for performing an exclusive NOR operation and an inverter, and the second switch SW2 may be an NMOS transistor) and ([0048]).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and LEE et al. to incorporate the limitations of wherein generating the hit signal comprises: comparing the operation address with the repair address through a plurality of XNOR gates; receiving the first enable bit through an inverter, and outputting a reverse value of the first enable bit; and receiving an output of the plurality of XNOR gates, the reverse value of the first enable bit, and the second enable bit through an AND gate, and generating the hit signal into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and LEE et al. references for reliability ([0115] - LEE et al.).
With respect to claim 16, all of the limitations of claim 11 have been addressed.
The Hoffman et al.  reference does not teach wherein performing the operation on the target memory block according to the operation address and determining whether the target memory block is bad comprise: performing a diagnostic operation on the target memory block according to the operation address; and determining whether the target memory block is bad according to a result of the diagnostic operation, wherein the operating method further comprises: incrementing the operation address so as to perform the diagnostic operation on a next memory block if the target memory block is not bad.
 The Lee et al. reference teaches wherein performing the operation on the target memory block according to the operation address and determining whether the target memory block is bad comprise: performing a diagnostic operation on the target memory block according to the operation address ([0005] -  the semiconductor memory device may include a redundancy control circuit which senses the repair target memory cell through a test in advance); and determining whether the target memory block is bad according to a result of the diagnostic operation, wherein the operating method further comprises: incrementing the operation address so as to perform the diagnostic operation on a next memory block if the target memory block is not bad ([0005] -  the semiconductor memory device may include a redundancy control circuit which senses the repair target memory cell through a test in advance).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and LEE et al. to incorporate the limitations of wherein performing the operation on the target memory block according to the operation address and determining whether the target memory block is bad comprise: performing a diagnostic operation on the target memory block according to the operation address; and determining whether the target memory block is bad according to a result of the diagnostic operation, wherein the operating method further comprises: incrementing the operation address so as to perform the diagnostic operation on a next memory block if the target memory block is not bad into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and LEE et al. references for reliability ([0115] - LEE et al.).

Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (U.S. Pub. No. 2006/0242492) in view of Lee et al. (U.S. Pub. No. 2018/0090227) and further in view of Kasai et al. (U.S. Pub. No. 2006/0227621).

With respect to claim 7, all of the limitations of claim 1 have been addressed.
The Hoffman et al.  reference does not teach wherein the memory controller performs an erase operation on the target memory block according to the operation address and records an erase-and-retry value of the target memory block, and the memory controller determines whether the erase-and-retry value exceeds a first critical value, wherein if the erase-and-retry value exceeds the first critical value, the memory controller determines that the target memory block is bad.
 The Kasai et al.  reference teaches wherein the memory controller performs an erase operation on the target memory block according to the operation address and records an erase-and-retry value of the target memory block ([0037] - if the erase execute time exceeds  the predetermined time during the erase operation, the controller 13 determines that the block to be erased is a defective block, and starts the automatic redundant block replacement routine), and the memory controller determines whether the erase-and-retry value exceeds a first critical value, wherein if the erase-and-retry value exceeds the first critical value, the memory controller determines that the target memory block is bad ([0037] - if the erase execute time exceeds the predetermined time during the erase operation, the controller 13 determines that the block to be erased is a defective block, and starts the automatic redundant block replacement routine).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and Kasai et al. to incorporate the limitations of wherein the memory controller performs an erase operation on the target memory block according to the operation address and records an erase-and-retry value of the target memory block, and the memory controller determines whether the erase-and-retry value exceeds a first critical value, wherein if the erase-and-retry value exceeds the first critical value, the memory controller determines that the target memory block is bad into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and Kasai et al. references for improved traceability ([0050] - Kasai et al.).
With respect to claim 8, all of the limitations of claim 7 have been addressed.
The Hoffman et al.  reference does not teach wherein if the erase-and-retry value does not exceed the first critical value, the memory controller completes the erase operation on the target memory block, and determines whether the target memory block passes an erase verification.
 The Kasai et al.  reference teaches wherein if the erase-and-retry value does not exceed the first critical value, the memory controller completes the erase operation on the target memory block, and determines whether the target memory block passes an erase verification ([0038] - if the block at block address BA is not an object of erase, or if block erase is completed, the controller 13 checks whether block address BA is the last address (step S8). If block address BA is the last address, the controller 13 terminates the erase operation).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and Kasai et al. to incorporate the limitations of wherein if the erase-and-retry value does not exceed the first critical value, the memory controller completes the erase operation on the target memory block, and determines whether the target memory block passes an erase verification into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and Kasai et al. references for improved traceability ([0050] - Kasai et al.).
With respect to claim 18, all of the limitations of claim 17 have been addressed.
The Hoffman et al.  reference does not teach completing the erase operation on the target memory block if the erase-and-retry value does not exceed the first critical value; and determining whether the target memory block passes an erase verification.
The Kasai et al.  reference teaches completing the erase operation on the target memory block if the erase-and-retry value does not exceed the first critical value ([0038] - if the block at block address BA is not an object of erase, or if block erase is completed, the controller 13 checks whether block address BA is the last address (step S8). If block address BA is the last address, the controller 13 terminates the erase operation); and determining whether the target memory block passes an erase verification ([0036] - of memory cells in one block in which "1" (an erased state) and "0" (a written state) exist at random, only the threshold value of a memory cell having "1" is written to a program verify voltage or more, thereby performing write before erase. Then, all the memory cells in the block are simultaneously erased).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and Kasai et al. to incorporate the limitations of completing the erase operation on the target memory block if the erase-and-retry value does not exceed the first critical value; and determining whether the target memory block passes an erase verification into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and Kasai et al. references for improved traceability ([0050] - Kasai et al.).
Claims 9-10, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (U.S. Pub. No. 2006/0242492), Lee et al. (U.S. Pub. No. 2018/0090227) in view of Kasai et al. (U.S. Pub. No. 2006/0227621) and further in view of Bronner et al. (U.S. Pub. No. 2014/0254286).

With respect to claim 9, all of the limitations of claim 7 have been addressed.
The Hoffman et al.  reference does not teach wherein the memory controller further performs a soft program operation on the target memory block according to the operation address and records a soft-program-and-retry value of the target memory block, and the memory controller determines whether the soft-program-and-retry value exceeds a second critical value, wherein if the soft-program-and-retry value exceeds the second critical value, the memory controller determines that the target memory block is bad.
 The Bronner et al.  reference teaches wherein the memory controller further performs a soft program operation on the target memory block according to the operation address and records a soft-program-and-retry value of the target memory block (initiating the anneal sequence for each selected device at regularly scheduled time intervals, initiating the anneal sequence continuously from device to device (e.g., proceeding without delay from the conclusion of an anneal operation for one memory device to the start of an anneal operation in the next memory device) or initiating the anneal sequence within a given device in response to detecting that one or more programmed thresholds (elapsed time, usage (e.g., program erase cycles), error rate or quantity (e.g., bit error rate, programming error rate, bad block quantity, etc.)) have been exceeded), and the memory controller determines whether the soft-program-and-retry value exceeds a second critical value, wherein if the soft-program-and-retry value exceeds the second critical value, the memory controller determines that the target memory block is bad ([0160] - the device-specific program/erase counts may then be incremented for the program/erase operations performed in the corresponding memory device, and the error counters used to count error detections in the corresponding memory devices (e.g., program/erase failure, bit errors as indicated by error-correction-codes or other error information, bad-block detections, etc.).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and Bronner et al. to incorporate the limitations of wherein the memory controller further performs a soft program operation on the target memory block according to the operation address and records a soft-program-and-retry value of the target memory block, and the memory controller determines whether the soft-program-and-retry value exceeds a second critical value, wherein if the soft-program-and-retry value exceeds the second critical value, the memory controller determines that the target memory block is bad into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and Bronner et al.  references for improved performance ([0065] - Bronner et al.).
With respect to claim 10, all of the limitations of claim 9 have been addressed.
 The Hoffman et al.  reference does not teach wherein if the erase-and-retry value does not exceed the second critical value, the memory controller completes the soft program operation on the target memory block, and determines whether the target memory block passes a soft program verification.
 The Bronner et al.  reference teaches wherein if the erase-and-retry value does not exceed the second critical value, the memory controller completes the soft program operation on the target memory block, and determines whether the target memory block passes a soft program verification ([0074] -  relative anneal frequency may be specified, for example, by indicating an anneal priority (e.g., maximum, intermediate, low, disabled (no anneal)), or the total number of anneal cycles that are to be completed within the memory subsystem between each anneal directed to the subject storage region (a lower number indicating a more frequent anneal choice)).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and Bronner et al. to incorporate the limitations of wherein if the erase-and-retry value does not exceed the second critical value, the memory controller completes the soft program operation on the target memory block, and determines whether the target memory block passes a soft program verification into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and Bronner et al.  references for improved performance ([0065] - Bronner et al.).
With respect to claim 17, all of the limitations of claim 11 have been addressed.
The Hoffman et al.  reference does not teach wherein performing the operation on the target memory block according to the operation address and determining whether the target memory block is bad comprise: performing an erase operation on the target memory block according to the operation address, and recording an erase-and-retry value of the target memory block; determining whether the erase-and-retry value exceeds a first critical value; and determining that the target memory block is bad if the erase-and-retry value exceeds the first critical value.
The Bronner et al.  reference teaches wherein performing the operation on the target memory block according to the operation address and determining whether the target memory block is bad comprise: performing an erase operation on the target memory block according to the operation address, and recording an erase-and-retry value of the target memory block ([0077] - initiating the anneal sequence within a given device in response to detecting that one or more programmed thresholds (elapsed time, usage (e.g., program erase cycles), error rate or quantity (e.g., bit error rate, programming error rate, bad block quantity, etc.)) have been exceeded); and determining whether the erase-and-retry value exceeds a first critical value ([0075] - information indicating the anneal frequency as a function of elapsed time, program/erase cycles and/or error threshold detection (e.g., detecting threshold number of bad blocks, threshold bit-error rate, threshold number of program/erase failures etc. and/or other error threshold) may be recorded within each memory device or recorded within an associated storage); and determining that the target memory block is bad if the erase-and-retry value exceeds the first critical value ([0075] - information indicating the anneal frequency as a function of elapsed time, program/erase cycles and/or error threshold detection (e.g., detecting threshold number of bad blocks, threshold bit-error rate, threshold number of program/erase failures etc. and/or other error threshold) may be recorded within each memory device or recorded within an associated storage).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and Bronner et al. to incorporate the limitations of wherein performing the operation on the target memory block according to the operation address and determining whether the target memory block is bad comprise: performing an erase operation on the target memory block according to the operation address, and recording an erase-and-retry value of the target memory block; determining whether the erase-and-retry value exceeds a first critical value; and determining that the target memory block is bad if the erase-and-retry value exceeds the first critical value into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and Bronner et al.  references for improved performance ([0065] - Bronner et al.).
With respect to claim 19, all of the limitations of claim 17 have been addressed.
The Hoffman et al.  reference does not teach wherein performing the operation on the target memory block according to the operation address and determining whether the target memory block is bad further comprise: performing a soft program operation on the target memory block according to the operation address, and recording a soft-program-and-retry value of the target memory block; determining whether the soft-program-and-retry value exceeds a second critical value; and determining that the target memory block is bad if the soft-program-and-retry value exceeds the second critical value.
 The Bronner et al.  reference teaches wherein performing the operation on the target memory block according to the operation address and determining whether the target memory block is bad further comprise: performing a soft program operation on the target memory block according to the operation address, and recording a soft-program-and-retry value of the target memory block ([0077] - initiating the anneal sequence for each selected device at regularly scheduled time intervals, initiating the anneal sequence continuously from device to device (e.g., proceeding without delay from the conclusion of an anneal operation for one memory device to the start of an anneal operation in the next memory device) or initiating the anneal sequence within a given device in response to detecting that one or more programmed thresholds (elapsed time, usage (e.g., program erase cycles), error rate or quantity (e.g., bit error rate, programming error rate, bad block quantity, etc.)) have been exceeded); determining whether the soft-program-and-retry value exceeds a second critical value ([0075] - information indicating the anneal frequency as a function of elapsed time, program/erase cycles and/or error threshold detection (e.g., detecting threshold number of bad blocks, threshold bit-error rate, threshold number of program/erase failures etc. and/or other error threshold) may be recorded within each memory device or recorded within an associated storage); and determining that the target memory block is bad if the soft-program-and-retry value exceeds the second critical value ([0075] - information indicating the anneal frequency as a function of elapsed time, program/erase cycles and/or error threshold detection (e.g., detecting threshold number of bad blocks, threshold bit-error rate, threshold number of program/erase failures etc. and/or other error threshold) may be recorded within each memory device or recorded within an associated storage).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and Bronner et al. to incorporate the limitations of wherein performing the operation on the target memory block according to the operation address and determining whether the target memory block is bad further comprise: performing a soft program operation on the target memory block according to the operation address, and recording a soft-program-and-retry value of the target memory block; determining whether the soft-program-and-retry value exceeds a second critical value; and determining that the target memory block is bad if the soft-program-and-retry value exceeds the second critical value into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and Bronner et al.  references for improved performance ([0065] - Bronner et al.).

With respect to claim 20, all of the limitations of claim 19 have been addressed.
The Hoffman et al.  reference does not teach completing the soft program operation on the target memory block if the erase-and-retry value does not exceed the second critical value; and determining whether the target memory block passes a soft program verification.
 The Bronner et al.  reference teaches completing the soft program operation on the target memory block if the erase-and-retry value does not exceed the second critical value ([0074] -  relative anneal frequency may be specified, for example, by indicating an anneal priority (e.g., maximum, intermediate, low, disabled (no anneal)), or the total number of anneal cycles that are to be completed within the memory subsystem between each anneal directed to the subject storage region (a lower number indicating a more frequent anneal choice)); and determining whether the target memory block passes a soft program verification ([0077] - periodic or occasional (or user/software-triggered) calibration/measurements may also be carried out to ascertain the need for maintenance (e.g., measuring data retention, number of program cycles or time required to program, or any other physical property(ies) of a device that may be used as empirical evidence of the need for anneal or other maintenance).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Hoffman et al.  and Bronner et al. to incorporate the limitations of completing the soft program operation on the target memory block if the erase-and-retry value does not exceed the second critical value; and determining whether the target memory block passes a soft program verification into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Hoffman et al.  and Bronner et al.  references for improved performance ([0065] - Bronner et al.).
     Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
     EA
/ALBERT DECADY/            Supervisory Patent Examiner, Art Unit 2112                                                                                                                                                                                            

12/13/22